[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             Dec. 17, 2009
                              No. 09-11549                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 08-00112-CR-3-RV

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MANUEL VASQUEZ-ORTIZ,
a.k.a. Arnoldo Escalante,
                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                            (December 17, 2009)

Before TJOFLAT, BARKETT and ANDERSON, Circuit Judges

PER CURIAM:

     Gwendolyn Spivey, appointed counsel for Manuel Vasquez-Ortiz in this
direct criminal appeal has moved to withdraw from further representation of the

appellant, because, in her opinion, the appeal is without merit. Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Vasquez-Ortiz’s conviction and sentence

are AFFIRMED.




                                          2